     Case 2:20-cv-02272-KHV-KGG Document 50 Filed 03/31/21 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

PAUL and DEBRA GUSTAFSON, et al.,   )
                                    )
                     Plaintiffs,    )
                                    )
v.                                  )               Case No.: 20-2272-KHV-KGG
                                    )
TRAVEL GUARD GROUP, INC., et al., )
                                    )
                     Defendants.    )
____________________________________)

       MEMORANDUM & ORDER GRANTING MOTION TO STAY

      Now before the Court is Defendants’ “Motion to Stay Pending

Determination of Defendants’ Motions to Dismiss and Strike.” (Doc. 46.) Having

reviewed the submissions of the parties, Defendants’ motion is GRANTED.

                           FACTUAL BACKGROUND

      Plaintiffs filed the present class action on May 29, 2020. (Doc. 1.) Their

Amended Complaint was filed on November 13, 2020. (Doc. 14.) The case seeks

restitution, declaratory relief and statutory damages against Defendants “arising

from the uniform practice and policy of Defendants in refusing to refund and return

unearned insurance premiums and other amounts to their policyholders when

planned travel that Defendants insured under separate coverages is canceled before

departure, and thus, will not occur.” (Doc. 14, at 1-2.)


                                          1
      Case 2:20-cv-02272-KHV-KGG Document 50 Filed 03/31/21 Page 2 of 7




       Plaintiffs allege the District of Kansas has original jurisdiction over their

claims, both individually and on behalf of the policyholder Class as hereinafter

defined pursuant to 28 U.S.C. § 1332, as amended by the Class Action Fairness

Act of 2005. (Id., at 5.) Plaintiffs allege that subject matter jurisdiction is proper

because “(1) the matter in controversy is reasonably expected to exceed the sum or

value of $5,000,000, exclusive of interest and costs; (2) there are more than 100

members of the Class; (3) at least one member of the Class is diverse from

Defendants; and (4) no Defendant is a government entity.” (Id., at 5-6.) Plaintiffs

further allege that personal jurisdiction is proper because Defendants

               have purposefully availed themselves of the privilege of
               conducting business within the state of Kansas and have
               each submitted to the jurisdiction of the courts of this
               state for the claims for relief that Plaintiffs are asserting
               because the stated claims for relief arise from the acts of
               Defendants, individually or through an agent or
               instrumentality, by: (a) contracting to insure Plaintiffs
               and other persons and entities located in Kansas at the
               time of contracting, (b) entering into express or implied
               contracts, by mail or otherwise, with Plaintiffs and other
               residents of Kansas, to be performed in whole or in part
               in this state, and (c) otherwise transacting business,
               committing tortious acts, and causing injury to Plaintiffs
               and other persons in this state while engaged in
               solicitation or service activities in Kansas, as alleged
               herein.

(Id., at 6.)

       Defendants filed their Motion to Dismiss on December 17, 2020. (Doc. 15.)

The motion argues that the Court lacks subject matter jurisdiction pursuant to
                                             2
     Case 2:20-cv-02272-KHV-KGG Document 50 Filed 03/31/21 Page 3 of 7




Article III and their claims are moot because there is no injury as Plaintiff’s

premiums have been refunded. (Doc. 16, at 15-17.) Defendants argue that the

dismissal should be with prejudice. (Id., at 17-18.) Defendants also argue that

Plaintiff’s have failed to state a claim pursuant to Fed.R.Civ.P. 12(b)(6). (See

generally id., at 18-25.)

      Concurrently with the Motion to Dismiss, Defendants also filed a Motion to

Strike the class allegations in the Amended Complaint. (Doc. 17.) That motion

generally argues that 1) Plaintiff’s cannot satisfy the typicality, adequacy,

predominance, and superiority requirements for class certification under

Fed.R.Civ.P. 23 and 2) the “individualized issues” in the causes of action dictate

that class-wide resolution is improper. (See generally Doc. 18.)

      The Motion to Dismiss and Motion to Strike are ripe and currently pending

before the District Court. Defendants bring the present Motion to Stay pending a

decision on their Motion to Dismiss and Motion to Strike.

                                     ANALYSIS

I.    Motion to Stay (Doc. 32).

      “The decision to stay discovery and other pretrial proceedings is firmly

vested in the sound discretion of the trial court.” Toney v. Harrod, No. 15-3209-

EFM-TJJ, 2018 WL 5830398, at *1 (D. Kan. Nov. 7, 2018) (citing Pet Milk Co. v.

Ritter, 323 F.2d 586, 588 (10th Cir. 1963); McCoy v. U.S., No. 07-2097-CM, 2007


                                           3
     Case 2:20-cv-02272-KHV-KGG Document 50 Filed 03/31/21 Page 4 of 7




WL 2071770, at *2 (D. Kan. July 16, 2007)). That stated, Tenth Circuit has

concluded that “the right to proceed in court should not be denied except under the

most extreme circumstances.” Commodity Futures Trading Comm’n v. Chilcott

Portfolio Mgmt., Inc., 713 F.2d 1477, 1484 (10th Cir. 1983). Thus, the District of

Kansas generally does not favor staying discovery pending a ruling on a

dispositive motion. McCoy, 2007 WL 2071770, at *2.

      It is well-established in the District of Kansas that a discovery should not be

stayed merely because a dispositive motion has been filed. Wolf v. United States,

157 F.R.D. 494, 495 (D. Kan. 1994). However, there are recognized exceptions to

this policy. “[A] stay pending a ruling on a dispositive motion is appropriate

where the case is likely to be finally concluded as a result of the ruling, where the

facts sought through the remaining discovery would not affect the ruling on the

pending motion, or where discovery on all issues in the case would be wasteful and

burdensome.” Toney, 2018 WL 5830398, at *1. See also Citizens for Objective

Public Educ. Inc. v. Kansas State Bd. of Educ., No. 13-4119–KHV, 2013 WL

6728323, *1 (D. Kan. Dec.19, 2013); see also Kutilek v. Gannon, 132 F.R.D. 296,

297–98 (D. Kan. 1990). If one of these circumstances is present, a stay may be

appropriate. Wolf, 157 F.R.D. at 495. See also Watson v. Unified Sch. Dist. No.

500, No. 19-1044-EFM-JPO, 2019 WL 2174132, at *1 (D. Kan. May 20, 2019).




                                           4
     Case 2:20-cv-02272-KHV-KGG Document 50 Filed 03/31/21 Page 5 of 7




      Defendants argue that all three of these circumstances are present – “(1)

their motions are dispositive if granted; (2) resolution of the motions would not be

affected by the discovery sought by Plaintiffs; and (3) discovery would be

burdensome and wasteful.” (Doc. 47, at 8 (citing Fattaey v. Kansas State Univ.,

No. 15-9314-JAR-KGG, 2016 WL 3743104, at *2 (D. Kan. July 13, 2016).) As to

the first circumstance, Plaintiffs concede that “the case theoretically could end if

the Court grants Defendants’ motions,” but argue that “the issues are such that that

the Court may fairly resolve this basis for a stay order in [Plaintiff’s] favor.” (Doc.

48, at 9.) The undersigned Magistrate Judge does not and need “not state an

opinion as to the validity of defendant's motion to dismiss … .” Watson, 2019 WL

2174132, at *2. Rather, the Court must merely be “satisfied that the case would

likely be concluded should [Defendants] prevail on [their] dispositive motion.” Id.

This is not in dispute. If the District Court concludes that the case lacks subject

matter jurisdiction, the lawsuit must be dismissed with prejudice.

      Plaintiffs contend that Defendants failed to show that such discovery would

be wasteful and burdensome, but rather Defendants have offered “generalization

and conclusory arguments are insufficient to support the extraordinary relief they

seek.” (Doc. 48, at 11.) The fact remains, however, that Defendants’ dispositive

motion is fully briefed and pending before the District Court. In deciding a motion

to dismiss, the “court should consider no evidence beyond the pleadings.”


                                           5
     Case 2:20-cv-02272-KHV-KGG Document 50 Filed 03/31/21 Page 6 of 7




Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007). Because it is

uncontested that the case could be resolved through the dispositive motion – for

which no evidence beyond the pleadings will be considered – the Court finds that

discovery at this stage would be burdensome and wasteful.

      Plaintiffs also argue that the fact that Defendants did not move to stay the

case earlier in the process indicates that Defendants’ motivations for the stay are

improper. (Doc. 48, at 11.) The Court finds this argument to be unpersuasive.

Defendants requested the stay approximately five weeks after their Motion to

Dismiss became ripe. The Court sees nothing suspicious or nefarious about the

timing of the filing of the present motion.

      As such, Defendants’ Motion to Stay (Doc. 33) is GRANTED until the

District Court rules on Defendants’ Motion to Dismiss and/or Motion to Strike. In

reaching this determination, the Court makes no inference or findings as to the

potential validity of the arguments raised in Defendants’ motions.

      IT IS THEREFORE ORDERED that Defendants’ Motion to Stay (Doc.

46) is GRANTED.

      IT IS SO ORDERED.

      Dated this 31st day of March, 2021, at Wichita, Kansas.


                                 S/KENNETH G. GALE
                                 HON. KENNETH G. GALE

                                          6
Case 2:20-cv-02272-KHV-KGG Document 50 Filed 03/31/21 Page 7 of 7




                       U.S. MAGISTRATE JUDGE




                                7
